Citation Nr: 1010341	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to December 
1989 and from November 1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In that decision, service connection for PTSD 
was granted and a 30 percent disability rating was assigned.  
The Veteran submitted a notice of disagreement with the 
rating decision asserting that his psychiatric condition 
warrants a rating in excess of 30 percent.  The appeal 
continues.  

It is also noted that in February 2007 the RO also denied 
service connection for skin rashes.  The Veteran was informed 
of this decision and his appellate rights in a May 2007 
letter.  A statement of the case (SOC) was issued regarding 
the issue in July 2009, but the file before the Board does 
not contain a substantive appeal.  As such, the Board does 
not have jurisdiction of the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
Therefore, the Board will confine the discussion herein to 
the enumerated issue.

In statements on appeal, the Veteran has raised the issue of 
entitlement to service connection for erectile dysfunction 
due to side effects of his psychiatric medication.  This 
issue has not been developed or certified for appellate 
consideration.  The matter is referred to the RO for such 
further action as is deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

As to the claim for an initial rating in excess of 30 percent 
for PTSD, it is the Board's conclusion that additional 
medical development to evaluate the Veteran's current 
disability level would prove useful in this case.  He was 
most recently examined for his PTSD in March 2008.  In light 
of the fact that the Veteran contends that his PTSD is more 
disabling than currently rated, and because he asserts that 
the examiner did not address all of his current psychiatric 
residuals, the Board finds a new examination is in order.  
Specifically, it is noted that the Veteran claims that he 
experiences panic and anxiety attacks of such severity that 
they force him into seclusion.  See e.g. Massey v. Brown, 7 
Vet. App. 204 (1994); see also Allday v. Brown, 7 Vet. App. 
517, 526 (1995).  VA's duty to assist includes obtaining 
recent medical records and thorough and contemporaneous 
examinations in order to determine the nature and extent of 
the veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2009).  

The new examination ordered by this remand must take into 
account the records of prior treatment so that the evaluation 
of the PTSD is a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

It is noted that evidence on file suggests that the Veteran 
was undergoing private psychiatric therapy around the time of 
that exam.  That provider is reported to have died, but it is 
unclear whether the medical records of that treatment might 
be available.  Attempts to obtain those records, as well as 
records of any recent treatment should be undertaken so that 
the record before the Board is complete.

In addition, appellant has reported that his PTSD causes some 
trouble at work.  These problems or work impairment 
potentially caused by the PTSD are not detailed on the 
examination that was conducted and should be as part of this 
new examination.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal.  
With any necessary authorization from the 
veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  Attempts 
should be undertaken to obtain the 
records of the deceased provider.

2.  After the records have been received, 
or it is clear that no records are 
available, the AMC/RO should arrange for 
the Veteran to have a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be made 
available to and reviewed by the examiner 
pursuant to conduction of the examination 
and the examiner should note that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the Appellant's service-connected PTSD, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the Veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

The Veteran should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

3.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
increased evaluation for PTSD.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  .

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


